Citation Nr: 1001000	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1971.  The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claimant is accorded full right to representation in all 
stages of an appeal by a recognized organization.  38 C.F.R. 
§ 20.600.  In July 2007, the Veteran's son appointed the 
Missouri Veterans Commission as his accredited representative 
by a properly executed VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).

A review of the claims file indicates that the Missouri 
Veterans Commission has not submitted a Statement of 
Accredited Representation in Appealed Case (VA Form 1-646) 
prior to the RO certifying the case to the Board in September 
2009.  In fact, it does not appear that the Missouri Veterans 
Commission has been recognized as the accredited 
representative in this case.  The September 2009 
Certification of Appeal (VA Form 8) leaves blank the sections 
indicating whether the Veteran's son is represented and 
whether such representative was afforded the opportunity to 
submit a VA Form 646 or equivalent.  

In the interest of due process and fairness, the RO must 
afford the Veteran's representative an opportunity to submit 
argument in support of the claim on appeal.  38 C.F.R. 
§ 20.600.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should solicit and document its 
efforts to obtain a completed VA Form 646, or 
equivalent, from the claimant's representative 
prior to recertifying the appeal to the Board.  
The representative should be offered the 
opportunity to review the claims folder as 
needed.  If, for some reason contact cannot be 
made with the representative, the claimant should 
be so notified to ensure that his due process 
rights are protected.  Further adjudication 
should then be undertaken in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

